Citation Nr: 1213006	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  08-19 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral leg disorder, including phlebitis and venous stasis of the lower extremities.




ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the military from April 1964 to February 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, (2009).  The Court also has held that a claimant's identification of the benefit sought does not require any technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary [of VA] who knows the provisions of Title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  A claimant may satisfy the requirement of filing a claim for a particular disability by describing the nature of the disability for which he is seeking benefits, including by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 
86-87 (2009).  So the paramount need is to consider his claim in the context of his reported symptoms, not just on the basis of specific diagnoses.  The Board therefore is recharacterizing this Veteran's claim as for service connection for a bilateral leg disorder, including for phlebitis and venous stasis of his lower extremities.

As previously noted in the September 2010 remand, on a July 2008 
VA Form 21-22a (Appointment of Individual as Claimant's Representative) the Veteran designated Lisa A. Lee, an attorney, to represent him in this appeal.  However, in a subsequently completed October 2008 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), he listed instead the Disabled American Veterans (DAV) as his representative.  

The Board however determined that, since the private attorney had submitted the most recent correspondence on his behalf, indicating her continued contact with him and addressing his arguments in this appeal, including specifically in the November 2009 substantive appeal (on VA Form 9), and since the VA Appeals Control and Locator System (VACOLS) explicitly listed her as his officially designated representative for this claim, she, not DAV, would be considered his representative of record.  But in a February 2011 letter since received from her, she noted her withdrawal of her representation of him in this appeal and indicated a different attorney would be representing him in this appeal.  There is no more recent VA Form 21-22a on file, however, designating another attorney as his representative in this appeal.  Nor is there another VA Form 21-22 on file designating another Veterans Service Organization (VSO) as his new representative.  Therefore, the Board has determined he is proceeding in this appeal without representation, so pro se.

Although, as mentioned, the Board previously remanded this claim in September 2010, another remanded is needed to further develop the claim.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 


REMAND

VA has a duty to assist claimants in developing facts and evidence concerning their claims for benefits.  See 38 U.S.C.A. § 5103A (West 2002).  And although the Board sincerely regrets the additional delay that will result from this additional remand, it is required to ensure the Veteran receives every possible consideration.

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  When determining service connection, all theories of entitlement, direct, presumptive and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

To establish service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

There is no disputing the Veteran has a current bilateral leg disorder, namely, venous stasis.  This was diagnosed at the conclusion of his May 2008 and October 2010 VA compensation examinations.  Therefore, resolution of his appeal turns instead on whether this disability is related or attributable to his military service - including by way of his service-connected diabetes and/or peripheral neuropathy.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Disability that is proximately due to, the result of, or chronically aggravated by a service-connected disease or injury is considered service-connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a) and (b) (2011).  Establishing service connection on this secondary basis requires evidence sufficient to show:  (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 (1998).


VA's duty to assist under the Veterans Claims Assistance Act (VCAA) includes providing an examination for a medical nexus opinion when necessary to fairly decide a claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  To this end, the Veteran was provided a VA compensation examination in May 2008 for a medical opinion concerning whether his lower extremity disorder (then characterized as phlebitis) is secondary to his service-connected diabetes or peripheral neuropathy.  The peripheral neuropathy was service connected as secondary to the diabetes, so a complication of it.  Although, at the conclusion of that examination, the examiner diagnosed chronic venous stasis of the lower extremities, he only specifically discounted the notion that the chronic venous stasis was either caused by, a result of, or chronically aggravated by the service-connected diabetes.  He neglected to also comment on whether this disorder alternatively was directly attributable to the Veteran's military service or caused or aggravated by his lower extremity peripheral neuropathy.

Consequently, in the Board's September 2010 remand, the AMC/RO was directed to have the Veteran reexamined for additional medical comment concerning this determinative issue of etiology.  Another examination accordingly was scheduled for October 2010.  At the conclusion of this additional examination, the examiner confirmed the diagnosis of venous stasis of the lower extremities, but he, too, failed to render any medical nexus opinion as to the etiology of this disorder under any theory of entitlement - perhaps because he also indicated there was no objective medical evidence of thrombophlebitis.  So he may have considered the Veteran had failed to establish he has this claimed disability, phlebitis, even recognizing that venous stasis was diagnosed instead.


As already explained, the Veteran must first establish he has the claimed disability.  This is the most fundamental requirement of a claim for service connection because, else, there is no current disability to attribute to his military service, including by way of a service-connected disability, and thus no possibility of a valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court clarified that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

So, at the very least, this examiner needs to comment on the etiology of the venous stasis that he diagnosed in lieu of thrombophlebitis.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Given that this examiner did not adequately address the question of whether the Veteran's current bilateral leg disorder, venous stasis, was caused or aggravated by his military service - including by his service-connected diabetes or the associated peripheral neuropathy, medical comment concerning this is needed before deciding this claim.  The Court in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), explained that any medical opinion on this issue must address both possibilities - causation and aggravation.  See also McQueen v. West, 13 Vet. App. 237 (1999) (indicating medical evidence generally is needed to associate a claimed condition with a service-connected disability).

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.) 

1.  If still available, return the claims files to the October 2010 VA compensation examiner and have him provide an addendum opinion concerning the likelihood (very likely, as likely as not, or unlikely) the venous stasis affecting the Veteran's lower extremities, which this examiner diagnosed instead of thrombophlebitis, is related or attributable to the Veteran's military service, including caused or aggravated by either his already service-connected diabetes or the associated peripheral neuropathy affecting his lower extremities.

This term "as likely as not" does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

[Note:  the earlier May 2008 VA compensation examiner only discounted the notion of any cause-and-effect relationship or correlation between the underlying diabetes and phlebitis, without also however commenting 

on whether there alternatively is any relationship between the associated lower extremity peripheral neuropathy - albeit a complication of the diabetes, and the phlebitis.  And the October 2010 VA compensation examiner indicated there was not the required evidence of thrombophletis, so did not diagnosis it, but neglected to comment on the etiology of the venous stasis that he did diagnose, including, again, especially in terms of any potential relationship with the Veteran's military service, such as caused or aggravated by the service-connected diabetes and associated lower extremity peripheral neuropathy.  So this additional medical comment is needed, as well, concerning the etiology of the venous stasis and concerning the still other possibility the phlebitis was directly incurred in service.]

If, for whatever reason, the October 2010 VA compensation examiner is no longer available to provide this additional comment, then have someone else equally qualified make these necessary determinations.  In this eventuality, however, this may require having the Veteran reexamined, but this is left to the designee's discretion.  In the event another examination is needed, the Veteran is hereby advised that failure to report for this additional VA examination, without good cause, may have adverse consequences on this pending claim.  The examination should include any diagnostic testing or evaluation deemed necessary.

Regardless of who is designated to provide this further comment, he/she must be given opportunity to review the claims files, including a complete copy of this remand and the September 2010 remand, for the pertinent medical and other history.

It is imperative the designated examiner discuss the underlying medical rationale for all opinions and conclusions expressed, if necessary citing to specific evidence in the file.

If the examiner determines that an opinion cannot be provided concerning this determinative issue of causation or aggravation "without resorting to mere speculation", then he/she must discuss why a definitive opinion on this determinative issue cannot be provided.  In other words, merely saying that he/she cannot comment will not suffice.

2.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him another SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

